Citation Nr: 1026938	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Columbia, South 
Carolina Department of Veterans' Affairs (VA) Regional Office 
(RO).  This case has since been transferred to the Nashville, 
Tennessee VARO.

In a May 2009 decision, the Board denied the Veteran's claim for 
service connection for PTSD.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2009 Order, the Court incorporated by 
reference a Joint Motion for Remand, vacated said Board decision 
and remanded the case to the Board for readjudication consistent 
with the Motion.  This case was then remanded by the Board in 
January 2010 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

In an August 2008 PTSD questionnaire and accompanying statement, 
the Veteran reported an incident in service involving a near-
plane crash during his service in Vietnam.  In this questionnaire 
the Veteran described that on the date he left Vietnam, while 
flying out of Vietnam, the plane he was on almost crashed into 
another plane.  He also reported that the location of this 
incident in Cam-ranh Bay, Vietnam.  Service personnel records 
reflect that the Veteran was a member of the 135th Heavy 
Equipment Company and indicate that he left Vietnam in July 1968.

In a September 2008 letter, the RO provided notice to the Veteran 
requesting clarification of his alleged PTSD stressor information 
in order to send this information to the United States Army and 
Joint Services Records and Research Center (JSRRC) for research 
and verification.  This notice provided examples of verifiable 
stressful incidents verified through research efforts.  The Board 
finds, however, that information consistent with these examples 
was, in fact, provided by the Veteran in his August 2008 
statements with additional support in the information in his 
service personnel records.  

Following the Boards January 2010 remand, the Veteran's stressor 
information was provided to JSRRC for research and verification.  
An April 2010 response from JSRRC stated that based on a review, 
the PTSD request on behalf of the Veteran had not been 
researched.  The JSRRC response explained that "Almost 
Happened" incidents were seldom verifiable and provided examples 
of what types of incidents were difficult to research.  This 
response also stated that these types of events were not 
researchable because they were not recorded and in order to 
research an "Almost Happened" incident, it must be clearly 
indicated that the incident was reported and recorded.  JSRRC 
noted that it will not attempt to research "Almost Happened" 
incidents unless it was indicated that the incident was reported 
and which unit would have recorded the event.  Finally, this 
response concluded that since the request was not valid for a 
JSRRC purpose, it had been closed in the JSRRC database.  

The RO subsequently issued a formal finding on a lack of 
information required to verify the stressor in connection to the 
PTSD claim.  Thereafter, a Supplemental Statement of the Case 
(SSOC) was issued in May 2010, notifying the Veteran that a 
request was made to JSRRC to search records to verify his 
stressor, of a near-plane crash on the day he left Vietnam, while 
flying out of Cam-ranh Bay.  The SSOC also notified the Veteran 
that the reply from JSRRC indicated that the claim that an 
aircraft almost crashed was not verifiable because incidents like 
that were not recorded.  The Board notes that the Veteran was not 
informed of the entire JSRRC response which included information 
about "Almost Happened" incidents and what types of "Almost 
Happened" incidents they would attempt to research.  

Despite the fact that the RO informed the Veteran in the May 2010 
SSOC of JSRRC's response that his claim was not verifiable, the 
record contains no evidence to suggest that the RO ever informed 
the Veteran of the entire JSRRC response with respect to the PTSD 
stressor and, in failing to do so, did not afford him the 
opportunity to respond with additional information.  See Zarycki 
v. Brown, 6 Vet. App. 91, 99 (1993) (explaining that such 
failure would constitute a breach of VA's duty to assist the 
Veteran in developing his claim).

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) require 
that VA continue any attempts to get federal records until the 
records are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  If the records are unavailable, VA must 
notify the Veteran of the identity of the records, the efforts VA 
made to obtain the records, a description of any further action 
VA will take on the claim, and notice that the Veteran is 
ultimately responsible for providing the evidence. 38 C.F.R. § 
3.159(e) (2009).

Thus, upon remand, the Veteran should be notified of the entire 
information provided by JSRRC with respect to his stressor 
information, including the inability to verify his claim and the 
reasons thereof.  He should then be provided the opportunity to 
provide the VA with any additional supplemental information.

The record also indicates the Veteran is diagnosed with PTSD.  VA 
outpatient treatment reports from November 2007 to November 2008 
reflect that the Veteran has been treated for and diagnosed with 
depression, PTSD (also noted as PTSD complicated by depressive 
symptoms), anxiety and major depressive disorder.  These VA 
records reflect that the Veteran did not report any specific in-
service stressors.  In a January 2008 VA outpatient treatment 
report, the Veteran stated that he would prefer not to discuss 
his Vietnam experience although he did report his military 
history included being stationed in Cam-ranh Bay and performing 
maintenance on truck engines and jeeps.  As the record reflects 
the Veteran was diagnosed with PTSD but no diagnosis has been 
based upon a reported in-service stressor the Board finds that, 
if an in-service stressor can be verified, a VA examination is 
then necessary to determine whether the Veteran's PTSD is related 
to a verified in-service stressor.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); Waters v. Shinseki, 601 F.3d 
1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the Veteran of 
the entire information provided by JSRRC with 
respect to his stressor information, 
including the inability to verify his claim 
and the reasons thereof, to include 
notification that the Veteran may submit 
information or evidence which indicates that 
the "almost happened" plane crash that he 
experienced (in service) was reported and the 
unit that would have recorded the event.  The 
Veteran should be notified in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e) with respect to the 
information provided by JSRRC about his 
stressor information, including the inability 
to verify his claim and the reasons thereof 
in accordance with Zarycki v. Brown and 
appropriate administrative provisions.  Id. 

2.  The Veteran should then be afforded the 
opportunity to respond and present any 
additional supplemental information with 
respect to his claim.  If any subsequent 
requests for information are unsuccessful, 
the RO/AMC should notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).

3.  Only if an in-service stressor is 
verified, After the above has been 
completed, the RO/AMC should then schedule 
the Veteran for a VA psychiatric examination 
by an appropriate specialist to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to the verified in-
service stressful event, as developed and 
determined by the RO.  The RO/AMC must inform 
the VA examiner of the verified in-service 
stressful event and forward the claims file 
to that examiner for review in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file, to include a copy 
of this remand.  The psychiatric 
examination is to include a review of the 
Veteran's history and current complaints, as 
well as a comprehensive mental status 
evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to the 
verified in-service stressful event?

b.  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD had its onset during service?

c.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; if 
so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as not 
(50 percent or greater probability) that any 
current diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during service; 
or, was such a disorder caused by any event or 
incident that occurred during service, to 
include any verified in-service stressor 
events; or, was such a disorder manifested 
within the year following the Veteran's 
discharge from service in July 1968?  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  "More 
likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


